Citation Nr: 1234490	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-29 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disorder; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Travel Board hearing.  He was scheduled for the hearing in July 2010.  The Veteran thereafter informed the Board he could not appear in person and asked if there were any other options.  In response to his June 2010 inquiry, the Board notified the Veteran by way of a July 2012 letter of his options in light of his incarceration.  The Veteran responded by providing written argument.  As such, the Board will consider the Veteran's September 2012 statement in lieu of hearing testimony.  

The issue of entitlement to service connection for an ulcer disorder/stomach problem was raised by the Veteran in October 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a low back disorder, a left hip disorder, and the left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1981 rating decision that denied service connection for a left leg disability on the basis that the service medical records do not document a chronic left leg disability, was not appealed.  

2.  Evidence added to the record since the final April 1981 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left leg disorder.  


CONCLUSIONS OF LAW

1.  The April 1981 rating decision denying service connection for a left leg disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a left leg disorder, claimed as a left ankle injury has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left leg disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a rating decision dated in April 1981, the RO denied service connection for a left leg disability finding that the service treatment records did not document a chronic left leg disability.  The RO provided the Veteran with notice of the rating decision in April 1981 and enclosed VA Form 1-4107, which explained the Veteran's appellate rights.  A notice of disagreement was not filed nor was new and material evidence received within one year showing that he had a current left leg disorder, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran requested the status of his claim in May 1999.  A December 1999 letter informed the Veteran that his claim for an ankle disorder had been denied and that a previous letter dated in April 1981 notified him that his claim had been denied.  The December 1999 letter also informed him that he had one year from the date of the previous letter to appeal or disagree with that decision.  He was informed of the information needed to reopen his claim and was given 60 days to submit any such evidence.  He was also provided notice of his appellant rights.  The Veteran filed a notice of disagreement in January 2000 and a statement of the case was issued in June 2000 indicating that the Veteran's notice of disagreement was not timely and thus the April 1981 rating decision remained final.  The Veteran did not file a substantive appeal and therefore the December 1999 determination is final.  See 38 C.F.R. § 20.1103 (2011).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for a left leg disorder claimed as a left ankle injury is based on the same factual basis as the previously claimed left leg disability, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1981 rating decision denying service connection includes the Veteran's service treatment records (STRs), which include a January 1973 diagnosis of a sprained left ankle after the Veteran jumped from a plane.  In September 1973, the Veteran complained of a prolonged history of ankle and leg pain.  The diagnosis was genu varum (bowlegs).  A February 1976 separation examination marked the Veteran's lower extremities as normal.  

The evidence submitted since the April 1981 rating decision denying service connection includes an October 2007 Veteran's statement that he fell from the side of the plane during a preflight inspection and fell onto his left foot, jamming his entire left side, ankle, hip, and lower back.  In a March 2008 statement, the Veteran indicated that he currently limped due to pain in his left ankle.  The Veteran also indicated that he was issued special shoes (Lox boots) to support his ankles and he has been wearing special shoes ever since.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's statements are not cumulative and raise the possibility that the Veteran's current left leg disorder is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a left leg disorder is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a left leg disorder, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  

A review of the Veteran's service treatment records (STRs) indicates that the Veteran's lower extremities were marked as normal upon a May 1972 enlistment examination.  The Board notes that a September 1973 STR revealed a history of injury to both ankles six years prior with no fractures noted at that time.  However, the Board does not find that this vague statement, made in conjunction with a complaint for bilateral ankle pain six years after, constitutes clear and unmistakable evidence that the disease or injury existed prior to service.  Moreover, the Board notes that the Veteran has not alleged a preexisting injury or disease nor has he alleged aggravation of any such preexisting injury or disease.  Therefore, the Board finds that the presumption of soundness is not rebutted.  In that same vein, the Board does not find remand for medical records not clearly identified by the Veteran to be necessary.  

The Veteran also seeks entitlement to service connection for a low back disorder and a left hip disorder, which he attributes to falling off an access ladder and landing hard on his left foot and hitting his entire left side from his ankle, hip, and lower back.  The Veteran avers that he has had problems since service that have become progressively worse.  In the alternative, he asserts that the disability of the hip and back are due to the ankle disorder.  

The Veteran indicated in a June 1999 VA Form 21-4142 that he received treatment from Lawtey Correctional Institute from 1992, and the Florida Department of Corrections from 1992 for his ankle disorder.  A review of the record indicates that these records have not been made a part of the Veteran's file.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain such records.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, to include records from the Lawtey Correctional Institute, the Florida Department of Corrections, and any other correctional facility or other medical facility identified by the Veteran.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  Follow the notification procedures set forth in 38 C.F.R. § 3.159(e), if identified records are not ultimately obtained. 

2.  After any further development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


